            Case 2:18-cr-00292-DWA Document 15 Filed 11/01/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )
                                             )
       vs                                    )              Criminal Case No. 18-292
                                             )
ROBERT BOWERS                                )

        MOTION FOR EXTENSION OF TIME TO FILE PRETRIAL MOTIONS

        The defendant, through counsel, respectfully files this Motion for Extension of Time to
File Pretrial Motions requesting an extension of 45 days. In support thereof, counsel states:

   1) The defendant was arraigned today on an indictment in the above-captioned matter.

   2) Pursuant to Local Rule 12, the Federal Rule of Criminal Procedure 45(a), certain pretrial
      motions are due in fourteen days.

   3) Given the case against the defendant has only just commenced, that counsel has received
      today the Rule 16 discovery materials, and that additional time is needed to conduct and
      complete the investigation of the facts and law for client consultation before informed
      decisions can be made concerning the filing of pretrial motions, the defendant hereby
      moves this Court for an extension of time of 45 days within which to file pretrial
      motions. Such an extension of time for filing pretrial motions would result in a new date
      of December 18, 2018.

   4) The United States, through Assistant United States Attorneys Troy Rivetti and Soo Song
      consents to the granting of this motion.

       WHEREFORE, the defendant requests that the motion to extend time for filing pretrial
       motions be granted, and that the time for filing such motions be extended for 45 days to
       December 18, 2018.

                                                            Respectfully submitted,



                                                           ~~
                                                            Attorney for Defendant



                                                            Defendant
